— Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Department of Health Services of the County of Suffolk, dated September 7, 1984, which, after a hearing, inter alia, ordered that the petitioners be fined and that they must abate a nuisance to the health of the community which they created.
Determination confirmed and proceeding dismissed on the merits, with costs.
After reviewing the record, we conclude that the respondent Commissioner of the Department of Health Services of the County of Suffolk’s determination was supported by substantial evidence. As the petitioners were apprised of the nature of the charges by the notice of formal hearing and were given an opportunity to be heard at the public hearing, they were not denied due process. Weinstein, J. P., Rubin, Fiber and Spatt, JJ., concur.